Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico/Zack Kubow (646) 536-7030/7020 nlaudico@theruthgroup.com zkubow@theruthgroup.com Almost Family Reports Third Quarter 2010 Results Third Quarter Highlights: · Net service revenues increased 11% to $84.9 million · Net income increased 29% to $7.9 million · Diluted EPS increased 16% to $0.85 per share on 10% more shares outstanding · Visiting Nurse (VN) segment net revenues rose 13% to $74.2 million · VN organic Medicare admission growth was 12% · Approximately $110 million in cash plus credit facility available to fund acquisitions Louisville, KY, October 28, 2010 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing services, announced today its financial results for the three months ended September 30, 2010. William Yarmuth, Chief Executive Officer, commented, “Our third quarter results demonstrate the fundamental strength of our business and the success of our Senior Advocacy Mission in the communities we serve.I am proud of our ability to continue balancing our top and bottom line growth while providing superior care to our patients.Our Visiting Nurse (VN) segment continued to show strong organic revenue growth and the Personal Care (PC) segment continued strong margin performance.” Third Quarter Financial Results Almost Family reported third quarter 2010 net service revenues of $84.9 million, an 11% increase from $76.3 million in the third quarter of 2009, primarily due to a 13% increase in revenue by our VN segment. Net income for the third quarter of 2010 was $7.9 million, or $0.85 per diluted share, compared to $6.2 million, or $0.73 per diluted share, in the third quarter of 2009 on 10% more shares outstanding. Third Quarter Segment Results Net revenues in the Visiting Nurse segment for the third quarter of 2010 were $74.2 million, a 13% increase from $65.7 million in the third quarter of 2009.The total revenue growth of $8.4 million was entirely organic.Organic Medicare admissions growth was 12%.Operating income before corporate expense in the VN segment for the third quarter of 2010 was $16.5 million, a 23% increase from $13.4 million in the third quarter of 2009. 1 While net revenues in the Personal Care (PC) segment were essentially flat for the third quarter of 2010, operating income before unallocated corporate expense increased 15% to $1.5 million from $1.3 million in the same period of 2009 due to improved cost management. Nine Month Period Ended September 30, 2010 Almost Family reported net service revenues for the nine month period ended September 30, 2010 of $252.3 million, a 15% increase from $219.8 million in the same period of 2009. Net income for the nine month period of 2010 was $23.7 million, or $2.54 per diluted share, compared to $17.8 million, or $2.14 per diluted share, in the nine month period of 2009 on 13% more shares outstanding. Nine Month Period Segment Results Net revenues in the Visiting Nurse segment for the nine month period of 2010 were $220.6 million, a 17% increase from $188.4 million in the nine month period of 2009.The revenue growth of $32.2 million came from a 16% organic growth rate plus approximately $2.0 million from acquired operations.Organic Medicare admissions growth was 12%.Operating income before corporate expense in the VN segment for the nine month period of 2010 was $50.1 million, a 28% increase from $39.1 million in the nine month period of 2009. Net revenues in the Personal Care (PC) segment for the nine month period of 2010 were consistent with 2009 while operating income before unallocated corporate expense increased 16% to $4.2 million for the nine month period of 2010 from $3.6 million in the nine month period of 2009. Regulatory Inquiries and Shareholder Litigation As previously announced, the Company is continuing to cooperate fully with investigators from the US Senate Finance Committee and the US Securities Exchange Commission regarding their inquiries, in addition to reviewing the derivative and shareholder class action suits filed following an April 27, 2010 Wall Street Journal article related to Medicare home health therapy services. During the quarter ended September 30, 2010 the Company incurred approximately $0.2 million ($0.02 per diluted share) in professional fees, net of anticipated insurance coverage, associated with these inquiries.In the nine-months ended September 30, 2010 the Company incurred approximately $0.5 million ($0.03 per diluted share) in professional fees, net of anticipated insurance coverage, associated with these inquiries. Conference Call A conference call to review the results will begin at 11:00 a.m. ET on October 28, 2010, and will be hosted by William Yarmuth, Chief Executive Officer, and Steve Guenthner, Chief Financial Officer. To participate in the conference call, please dial 1-877-407-0789 (USA) or 1-201-689-8562 (International).In addition, a dial-up replay of the conference call will be available beginning October 28, 2010 at 2:00 p.m. ET and ending on November 11, 2010. The replay telephone number is 1-877-870-5176 (USA) or 1-858-384-5517 (International). Passcode: 359520. 2 A live Web cast of the call will also be available from the Investor Relations section of the corporate Web site at http://www.almostfamily.com. A Web cast replay can be accessed on the corporate Web site beginning October 28, 2010 at approximately 2:00 p.m. ET and will remain available until November 28, 2010. 3 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended September 30, Net service revenues $ $ Cost of service revenues (excluding depreciation and amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) ) Income from continuing operations before income taxes Income tax expense ) ) Net income from continuing operations Discontinued operations, net of tax benefits of $8 and $18 ) ) Net income $ $ Per share amounts-basic: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ Per share amounts-diluted: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ 4 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Nine Months Ended September 30, Net service revenues $ $ Cost of service revenues (excluding depreciation and amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) ) Income from continuing operations before income taxes Income tax expense ) ) Net income from continuing operations Discontinued operations, net of tax benefits of $27 and $52 ) ) Net income $ $ Per share amounts-basic: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ Per share amounts-diluted: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ 5 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) September 30, 2010 ASSETS (UNAUDITED) December 31, 2009 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - capital leases and notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Capital lease obligations - 40 Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,251 and 9,151 issued and outstanding Treasury stock, at cost, 2 and 0 shares ) - Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ 6 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Loss from discontinued operations ) ) Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Gain from sale of asset (2 ) - Deferred income taxes ) Change in certain net assets and liabilities, net of the effects of acquisitions: (Increase) decrease in: Accounts receivable ) ) Prepaid expenses and other current assets ) 46 Other assets 11 ) Increase (decrease) in: Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Cash proceeds from sale of asset 13 - Acquisitions, net of cash acquired ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net revolving credit facility repayments - ) Proceeds from exercise of stock options 84 Purchase of common stock in connection with exercise of stock options ) (6
